Case 1:17-cv-24469-CMA Document 34-3 Entered on FLSD Docket 12/04/2018 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 17-CV-24469-CMA



      ELIZABETH McKENZIE,

             Plaintiff
      vs.

      STEINER TRANSOCEAN, LTD.

            Defendant.
      ________________________________/

                           ORDER GRANTING MOTION IN LIMINE

             THIS CAUSE having come before the Court on Plaintiff’s Motion in limine to 1)
      Preclude Defendant from introducing expert opinion evidence based on a failure to
      comply with Rule 26 (a) and Court Orders; 2) Preclude Defendant from introducing
      evidence to the jury that Plaintiff signed a release exculpating the Defendant of
      Negligence based on 46 U.S.C. 30509; 3) instruct the jury on the reason why Defendant
      is not calling an expert witness and
             Having examined the RECORD and for GOOD CAUSE shown,
             ORDERED and ADJUDGED that Plaintiff’s Motion 1), 2) and 3) is hereby
      GRANTED.
             DONE AND ORDERED in Chambers at Miami, Florida, this ______ day of
      ________ 2018.
                                                       ______________________________
                                                       United States District Court Judge
      Copies to:
      Counsel of record
